In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-171 CV

____________________


GTE MOBILNET OF SOUTH TEXAS LIMITED PARTNERSHIP 

d/b/a VERIZON WIRELESS, Appellant


V.


CELLULAR MAX, INCORPORATED, Appellee




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-164818




MEMORANDUM OPINION (1)
	The appellant, GTE Mobilnet of South Texas, L.P. d/b/a Verizon Wireless, and the
appellee, Cellular Max, Inc., filed a joint motion to dismiss this accelerated appeal.  The
parties allege they have settled all disputes and agreed to dismiss this appeal.  The Court
finds that the motion is voluntarily made by the parties through their attorneys of record
prior to any decision of this Court.  We grant the motion and dismiss the appeal.  Tex. R.
App. P.  42.1(a)(1), (2).  Costs are taxed equally between the appellant and the appellee.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered March 17, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.